Citation Nr: 1514113	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Accredited Agent


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1984 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter was before the Board in November 2012, when the Board dismissed it.  A February 2015 Board order vacated the November 2012 order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In November 2012, the Board dismissed the Veteran's appeal on the basis that he had not filed a timely substantive appeal.  However, upon detailed review of the file, the VA Form 9 (the substantive appeal) was located in the Veteran's record.  The VA 9 Form reflected that the Veteran submitted the document within the requisite time frame.  As such, in February 2015 the Board vacated its November 2012 order. 

The VA 9 Form shows that the Veteran requested a Board hearing at the RO.  As the Veteran had submitted a timely substantive appeal, and VA failed to honor his hearing request, he must be scheduled for a hearing before the Board in the order that this request was initially received. 

Here, the Board notes that the Veteran indicated on his July 2010 VA 9 Form that he wished to be scheduled for a hearing before the Board at the local RO (a Travel Board hearing).  In a March 2, 2015 communication, the Veteran indicated that he wished to be scheduled for a live video conference hearing before a Veterans Law Judge (VLJ).  In the same communication, the Veteran's representative indicated that the Veteran was submitting a Travel Board request.  It appears that either will suffice.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing at the RO in the order that this request was received.  All correspondence pertaining to this matter should be associated with the Veteran's claims file.  Once the hearing is conducted, or in the event the Veteran cancels his request or otherwise fails to report, the case should be returned to the Board, if needed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




